Exhibit 10.2

 

EXECUTION VERSION

ASSET MANAGEMENT AGREEMENT

This ASSET MANAGEMENT AGREEMENT (as amended or restated from time to time,
including all appendixes and exhibits thereto, this “Agreement”), dated as of
July 6, 2018, by and between Creek Pine REIT, LLC, a Delaware limited liability
company (the “Company”), Crown Pine Realty 1, Inc., a Delaware corporation
(“CPR1”), and CatchMark TRS Creek Management, LLC, a Delaware limited liability
company (the “Asset Manager”). The Company, CPR1 and the Asset Manager are each
referred to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Company intends to elect to be taxed as a REIT (as hereinafter
defined) for federal income tax purposes;

WHEREAS, the Company shall cause CPR1 to undertake certain activities the income
from which would not (or the activities of which would cause any rents not to)
be treated with respect to the Company as “qualifying income” (within the
meaning of Section 856(c) of the Code); and

WHEREAS, CPR1 and the Company desire that the Asset Manager provide such
services to the Company and its Subsidiaries (including CPR1) as are set forth
herein, and the Asset Manager desires to render such services in consideration
of the compensation provided for herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

1. DEFINED TERMS. used in this Agreement shall, unless the context otherwise
requires, have the meanings specified in this Section 1 or, if not so specified,
shall have the meanings given to such defined terms in the Company LLC
Agreement.

(a) “Affiliate” means, in relation to a Person, any holding company, subsidiary
or any other subsidiaries of any such holding company, in each case of such
Person and any Person that Controls, is Controlled by or is under common Control
with such Person.

(b) “Agreement” shall have the meaning set forth in the Preamble.

(c) “Allowable Variance” shall have the meaning set forth in Section 3(b).

(d) “Alternative Voting System” shall have the meaning ascribed to such term in
the Company LLC Agreement.

(e) “Annual Budget” shall have the meaning set forth in Section 3(a).

(f) “Annual Harvest Schedule” shall have the meaning set forth on Schedule B-2.

(g) “Applicable Rate” shall have the meaning set forth in Section 9(a).



--------------------------------------------------------------------------------

(h) “Asset Management Fee” shall have the meaning set forth in Section 9(a).

(i) “Asset Manager” shall have the meaning set forth in the Preamble.

(j) “Bad Act” means, with respect to a Person, (i) gross negligence, (ii) bad
faith, (iii) fraud, or (iv) willful misconduct; provided, that, other than with
respect to fraud, if the applicable action or circumstance is curable, then the
breaching party will not be deemed to have caused the occurrence of a Bad Act
pursuant to this definition if such party cures the applicable action or
circumstance (including, for the avoidance of doubt, paying or otherwise
remedying any adverse effects resulting from the Bad Act and otherwise
offsetting any Losses suffered by other relevant Persons) within the thirty
(30) days following the receipt of written notice thereof. For the avoidance of
doubt, for purposes of Section 11(c), any Loss in respect of or arising from an
act by the Asset Manager as a fiduciary under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations thereunder shall not
constitute a “Bad Act.”

(k) “Bankruptcy” shall have the meaning ascribed to such term in the Company LLC
Agreement.

(l) “Beginning Preferred Partner Ratio” shall mean the number equal to (x) the
aggregate amount of all Capital Contributions (as such term is defined in the
Parent LP Agreement) made by the Preferred Partners in accordance with the
Parent LP Agreement as of the date hereof, divided by (y) the aggregate amount
of all Capital Contributions made by all Partners in accordance with the Parent
LP Agreement as of the date hereof.

(m) “Budget Development Protocols” shall have the meaning set forth in
Section 3(a).

(n) “Budget Impasse” shall have the meaning set forth in Section 3(c).

(o) “Business Assets” shall have the meaning ascribed to such term in the
Company LLC Agreement.

(p) “Business Day” shall have the meaning ascribed to such term in the Company
LLC Agreement.

(q) “Capital Contribution” shall have the meaning ascribed to such term in the
Parent LP Agreement.

(r) “Cause” shall mean any of the following:

(i) there has been a final determination by a court of competent jurisdiction,
or an admission by the Asset Manager or any of its Affiliates, that the Asset
Manager or any of its Affiliates has committed, in connection with the
performance of the Asset Manager’s duties under this Agreement, (1) fraud or
intentional misappropriation of funds, (2) willful misconduct, (3) gross
negligence; or (4) a breach of this Agreement resulting in material Losses to
the Parent, the Company or any of its Subsidiaries, taken as a whole; provided,
that, such an occurrence shall not constitute “Cause” to the extent (1)

 

2



--------------------------------------------------------------------------------

the act or omission is the result of the conduct of an employee of the Asset
Manager or its Affiliates who is not otherwise a Senior Officer, (2) such
conduct occurs without the prior knowledge of a Senior Officer or (3) such
“Cause” event is cured within thirty (30) days, which cure may include: (x) the
removal of the subject employee from the Asset Manager or the applicable
Affiliate, as applicable; (y) a comprehensive review by the Asset Manager or the
applicable Affiliate of its internal policies and procedures to determine
whether additional procedures should be implemented in order to prevent such act
or event by the Asset Manager (or such Affiliate thereof); and (z) full
restitution and reimbursement is made to the Parent, the Company or the
applicable Subsidiary, or to the Preferred Partners, as applicable, by the Asset
Manager, for any Losses caused by such Cause event;

(ii) a Transfer by the General Partner or any of its Affiliates in contravention
of the Parent LP Agreement that is not cured within thirty (30) days after the
earlier of (x) the General Partner (or CTT Partner (as such term is defined in
the Parent LP Agreement)) becoming aware of such Transfer or (y) written notice
from a Partner specifying the breach;

(iii) the Asset Manager has failed to retain certification by or to obtain
recertification from Sustainable Forestry Initiative Inc. with respect to all of
the Property; or;

(iv) the Bankruptcy of (i) the Asset Manager or (ii) CTT, CatchMark Timber
Operating Partnership, L.P., or any Affiliate thereof that directly holds equity
interests in Parent.

(s) “Change of Control” shall mean any transaction or series of related
transactions which directly or indirectly results in:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) of direct or indirect beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either the
then-outstanding shares of common stock of CTT or the Asset Manager or the
combined voting power of any other then-outstanding securities of CTT or the
Asset Manager entitled to vote generally in the election of directors (as
applicable with respect to CTT or the Asset Manager the “Outstanding Voting
Securities”); or

(ii) any merger, consolidation, reorganization or other similar transaction
pursuant to which CTT or the Asset Manager is merged with and into or otherwise
acquired by another entity; excluding, however, any such transaction pursuant to
which the individuals and entities who are beneficial owners of the applicable
entity’s Outstanding Voting Securities immediately prior to such transaction
will in the aggregate beneficially own, directly or indirectly, 50% or more of
the outstanding shares of common stock, and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
transaction (including a corporation that as a result of such transaction owns
CTT or the Asset Manager, as applicable, or all or substantially all of the
assets of CTT or the Asset Manager, as applicable, either directly or through
one or more subsidiaries).

 

3



--------------------------------------------------------------------------------

(t) “Closing” shall have the meaning ascribed to such term in the Parent LP
Agreement.

(u) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(v) “Company” shall have the meaning set forth in the Preamble.

(w) “Company Account” shall have the meaning set forth in Section 7.

(x) “Company Board” shall mean the board of managers of the Company, as
established and maintained pursuant to the Company LLC Agreement.

(y) “Company LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of the Company (as amended or restated from time to time,
including all appendixes and exhibits thereto).

(z) “Confidential Information” shall have the meaning set forth in Section 8(b).

(aa) “Constituent Members” means any Person that is an officer, director,
member, partner or shareholder in a Person, or any Person that, indirectly
through one or more limited liability companies, partnerships or other entities,
is an officer, director, member, partner or shareholder in a Person.

(bb) “Control” means, in relation to a Person, where a person (or persons acting
in concert) holds or has direct or indirect control of (i) the affairs of that
Person, or (ii) more than fifty percent (50%) of the total voting rights
conferred by all the issued shares in the capital of that Person which are
ordinarily exercisable in a general meeting (or the equivalent) or (iii) a
majority of the board of directors/managers of that Person, and “Controlled by”
and “Controlling” shall be construed accordingly. For these purposes, “persons
acting in concert,” in relation to a Person, are persons which actively
cooperate pursuant to an agreement or understanding (whether formal or
informal), with a view to exercising, obtaining or consolidating Control of that
Person.

(cc) “CTT” shall mean CatchMark Timber Trust, Inc.

(dd) “Deferred Asset Management Fees” shall have the meaning ascribed to such
term in the Company LLC Agreement.

(ee) “Excluded Loss” means (a) any Losses to the extent the same are reimbursed
by insurance proceeds or indemnities from third parties and (b) any
consequential, special, punitive or exemplary damages to the extent such damages
are not owed to a third party in connection with any third party claim.

(ff) “Expenses” shall have the meaning set forth in Section 10(a)

 

4



--------------------------------------------------------------------------------

(gg) “Fiscal Quarter” shall have the meaning ascribed to such term in the
Company LLC Agreement.

(hh) “Fiscal Year” shall have the meaning ascribed to such term in the Company
LLC Agreement.

(ii) “General Partner” shall have the meaning ascribed to such term in the
Parent LP Agreement.

(jj) “Government Authority” means (i) a federal or national government, any
state government, any political subdivision thereof, or any local jurisdiction
therein; (ii) an instrumentality, board, commission, court or agency, whether
civilian or military, of any of the above, however constituted; (iii) a public
organization, being an organization whose members are (A) countries or
territories; (B) governments of countries or territories; and/or (C) other
public international organizations and includes the World Bank, the United
Nations, the International Monetary Fund and the OECD; or (iv) any company,
association, organization, business, enterprise or other entity which is owned,
whether in whole or in part, or controlled by any person listed in (i) to (iii)
above.

(kk) “Indemnified Party” shall have the meaning set forth in Section 11(c).

(ll) “Indemnitor” shall have the meaning set forth in Section 11(d).

(mm) “Initial Annual Budget” shall have the meaning set forth in Section 3(a).

(nn) “Key Man” shall mean any person set forth on Schedule A attached hereto.

(oo) “Key Man Employment Agreement” shall mean the Employment Agreements listed
on Schedule A attached hereto, as such may be amended, restated, supplemented,
modified or otherwise renegotiated.

(pp) “Key Man Event” shall have the meaning set forth in Section 12.

(qq) “Law” means any law, statute, act, legislation, bill, enactment, policy,
treaty, international agreement, ordinance, judgment, injunction, award, decree,
rule, regulation, interpretation, determination, requirement, writ or order of
any Government Authority.

(rr) “Loss” or “Losses” means the dollar amounts of all actual costs, claims,
suits, actions, damages, losses, liabilities, obligations, reasonable fees and
expenses of any kind or nature, including costs and expenses of accountants,
attorneys and other professionals, judgments, fines, penalties, settlements and
all other costs and expenses and disbursements of any nature or type actually
paid or incurred or imposed on or asserted against a specified Person, and all
costs and expenses paid or incurred by the prevailing party or any of its
Affiliates in litigating against any other party or any of its Affiliates, but
specifically excluding in all such cases any Excluded Loss.

 

5



--------------------------------------------------------------------------------

(ss) “Major Decision” shall have the meaning ascribed to such term in the
Company LLC Agreement.

(tt) “Manager Indemnified Parties” shall have the meaning set forth in
Section 11(a).

(uu) “Non-Controllable Expenses” shall have the meaning set forth in
Section 3(c).

(vv) “Parent” shall mean TexMark Timber Treasury, LP, a Delaware limited
partnership.

(ww) “Parent Board” shall mean the partnership board of the Parent, as
established and maintained pursuant to the Parent LP Agreement.

(xx) “Parent Indemnified Parties” shall have the meaning set forth in
Section 11(c).

(yy) “Parent Partners” shall mean the Partners of the Parent, as defined in the
Parent LP Agreement.

(zz) “Parent LP Agreement” means the Amended and Restated Limited Partnership
Agreement of TexMark Timber Treasury, L.P., a Delaware limited partnership (as
amended or restated from time to time, including all appendixes and exhibits
thereto).

(aaa) “Partner” shall have the meaning set forth in the Parent LP Agreement.

(bbb) “Party” shall have the meaning set forth in the Preamble.

(ccc) “Person” means an individual or a general partnership, limited
partnership, corporation, professional corporation, limited liability company,
limited liability partnership, joint venture, trust, business trust,
unincorporated organization, cooperative or association or a governmental,
administrative or regulatory agency or any other entity.

(ddd) “Preferred Board Members” shall have the meaning set forth in
Section 3(a).

(eee) “Preferred Partners” shall have the meaning ascribed to such term in the
Parent LP Agreement.

(fff) “Preliminary Budget” shall have the meaning set forth on Schedule B-2.

(ggg) “Property” shall have the meaning ascribed to such term in the Company LLC
Agreement.

(hhh) “Purchase Price” shall mean $1,379,000,000.

 

6



--------------------------------------------------------------------------------

(iii) “Qualified REIT Consultant” means a nationally recognized accounting firm,
which may be the Company’s audit or tax firm, or a nationally recognized law
firm selected by the Asset Manager.

(jjj) “REIT” means a “real estate investment trust” under Section 856 of the
Code

(kkk) “Senior Credit Documents” shall have the meaning ascribed to such term in
the Parent LP Agreement.

(lll) “Senior Lender” shall have the meaning ascribed to such term in the Parent
LP Agreement.

(mmm) “Senior Officer” means a senior officer or director of the Asset Manager
or its Affiliates.

(nnn) “Services” shall have the meaning set forth in the Section 2(b).

(ooo) “Subsidiaries” means, with respect to any Person, any corporation,
partnership, limited liability company, trust or other entity of which all or
any part of the outstanding equity interests are owned, directly or indirectly,
by such Person. For the avoidance of doubt, the Company and its Subsidiaries and
CPR1 shall each be considered a Subsidiary of Parent, and CPR1 shall be
considered a Subsidiary of the Company, for purposes of this Agreement.

(ppp) “Termination Date” shall mean the effective date of any termination of
this Agreement in accordance with the terms hereof.

(qqq) “Thirty-Year Harvest Schedule” shall have the meaning set forth on
Schedule B-2.

(rrr) “Three-Year Harvest Plan” shall have the meaning set forth on Schedule
B-2.

(sss) “Timber Manager” shall mean any entity that has been retained by the
Company or a Subsidiary thereof to perform and carry out property management
services at the Property or any other Real Estate Assets.

(ttt) “Transfer” shall have the meaning ascribed to such term in the Company LLC
Agreement.

(uuu) “Wood Supply Agreements” shall have the meaning ascribed to such term in
the Company LLC Agreement.

 

7



--------------------------------------------------------------------------------

2. APPOINTMENT AND DUTIES OF THE ASSET MANAGER.

(a) On the terms and subject to the conditions set forth in this Agreement, the
Company, on its own behalf and on behalf of each of its Subsidiaries, hereby
appoints the Asset Manager to serve as asset manager and to provide the
Services, and the Asset Manager hereby accepts such appointment. Except as
otherwise provided herein or in connection with the termination of this
Agreement, neither the Company nor any of its Subsidiaries shall appoint any
other Person to serve as Asset Manager or to provide the services of the Asset
Manager as set forth in this Agreement, except to the extent that the Asset
Manager otherwise agrees, in its sole and absolute discretion. Whenever in this
Agreement the approval or consent of the Company is required, such approval
shall be obtained through the affirmative action of the Company Board, in
accordance with the terms of the Company LLC Agreement.

(b) The Asset Manager undertakes and agrees to use all commercially reasonable
efforts to provide the Services and to otherwise fulfill its obligations
hereunder. In rendering the Services and otherwise fulfilling its obligations
hereunder, the Asset Manager will at all times (i) be subject to the
supervision, management and direction of the Company Board and any applicable
approvals required by or restrictions imposed by this Agreement, the Company LLC
Agreement or the Parent LP Agreement and, (ii) have only such functions and
authority as the Company Board may delegate to it, including the functions and
authority identified herein and delegated to the Asset Manager hereby, (iii) not
take, or cause to be taken, any action that constitutes a Major Decision without
such action having received the required prior approval of the Parent Board or
the Company Board, as applicable, in accordance with the Parent LP Agreement or
the Company LLC Agreement, as applicable, (iv) act in a manner consistent with,
and subject to, the applicable Annual Budget (subject to Section 3 hereof) and
applicable Law and (v) act in good faith as a reasonable expert in managing
forestry investments. Subject to the foregoing, during the term of this
Agreement, the Asset Manager will be responsible for the following
(collectively, the “Services”):

(i) preparing the Annual Budget and presenting the Annual Budget for approval in
accordance with Section 3 hereof and the Company LLC Agreement;

(ii) implementing each Annual Budget following the approval thereof in
accordance with the terms of such approved Annual Budget and Section 3 hereof;

(iii) administering the day-to-day business and operations of the Company and
its Subsidiaries and performing and supervising the performance of such
administrative functions necessary to the management of the Company and its
Subsidiaries as may be agreed upon by the Asset Manager and the Company Board;

(iv) assisting the Company in retaining at all times a Qualified REIT Consultant
and other advisors to advise the Company regarding the maintenance of the
Company’s qualification as a REIT and monitoring compliance with the various
REIT qualification tests and other rules set out in the Code and Treasury
Regulations thereunder;

(v) investigating, selecting, engaging and supervising, on behalf of the Company
and its Subsidiaries, third party service providers as contemplated by
Section 2(c) hereof;

 

8



--------------------------------------------------------------------------------

(vi) overseeing the performance by each Timber Manager of its duties and making
periodic recommendations to the Company Board regarding the engagement, or
termination of, such Timber Managers;

(vii) identifying, investigating, analyzing and originating potential investment
opportunities for the Company and its Subsidiaries, to the extent directed to do
so by the Company Board;

(viii) consulting with the Company Board regarding acquiring, financing,
retaining, selling, restructuring or disposing of Business Assets and
recommending strategies for the same;

(ix) supervising and structuring prospective sales or exchanges of Business
Assets, and conducting negotiations with purchasers, brokers, lenders and, if
applicable, their respective agents and representatives, in each case, as
requested by the Company Board;

(x) identifying, evaluating and recommending sources of financing for the
Company and its Subsidiaries, as requested by the Company Board;

(xi) providing the Company Board with periodic review and evaluation of the
performance of the Business Assets and other customary functions related to
asset management;

(xii) taking required actions on behalf of the Company and its Subsidiaries to
qualify to do business in all applicable jurisdictions and to obtain and
maintain all appropriate licenses;

(xiii) taking required actions on behalf of the Company and its Subsidiaries in
complying with all applicable regulatory requirements with respect to their
business activities;

(xiv) preparing and filing all tax returns and tax elections which are required
by applicable law to be filed or are otherwise advisable and taking all other
action reasonably necessary in connection with such required tax filings and
reports with respect to the Company and its Subsidiaries (subject to the written
approval of the Company and/or its Subsidiaries, as applicable);

(xv) preparing, or causing to be prepared, and delivering (i) the financial
reports and other information set forth in Section 4 hereof (pursuant to the
terms thereof), and, (ii) the information related to tax matters set forth in
Section 5 hereof (pursuant to the terms thereof);

(xvi) preparing and providing for submission to and approval by the Company
Board, prior to approval of the first Annual Budget, health and safety policies
and procedures for employees and contractors (including all reasonably requested
amendments thereto from the Company Board), as well as for tracking, reporting
and managing workplace health and safety;

 

9



--------------------------------------------------------------------------------

(xvii) ensuring that the Business Assets are managed in accordance with
Sustainable Forestry Initiative requirements, including all required reporting
and auditing obligations, and forecasting a timeline for audits and
recertification, as applicable, and reporting to the Company Board on the same;

(xviii) complying with the requirements of the Wood Supply Agreements, including
preparing, delivering and obtaining approval of the Annual Plan, Forecast Plan
and Delivery Plan (as each such term is defined in the Wood Supply Agreements)
each year when and as required in the Wood Supply Agreements;

(xix) reporting quarterly to the Company Board any variances in harvest from the
harvest plans for the previous calendar quarter exceeding Allowable Variance as
identified on Exhibit A appended hereto, and shall not exceed any such Allowable
Variance without having first obtained the approval of the Company Board;

(xx) submitting to the Company Board monthly reports detailing any recordable
incidents for employees and contractors that occurred in the previous month and
any material environmental compliance matters, including violations or potential
violations of Laws and best management practices applicable to the Business
Assets, the Company and its Subsidiaries, and the operation of the same;

(xxi) preparing, or causing to be prepared, and delivering, or causing to be
delivered, to the lenders or other creditors of the Company or any of its
Subsidiaries, such financial information, reports and other information as is
required pursuant to the terms of any loan or credit agreement between the
Company or any of its Subsidiaries and such lenders or creditors;

(xxii) providing such other services (i) related to the foregoing as the Asset
Manager and the Company Board may reasonably agree upon or (ii) set forth
elsewhere herein; and

(xxiii) doing all things reasonably necessary to assure its ability to render
the Services as described in this Agreement.

Notwithstanding anything else to the contrary in this Agreement, the Asset
Manager shall, at all times in its provision of the above Services, (A) hold
itself out to the public as a legal entity separate and distinct from the
Parent, the Company and its Subsidiaries, (B) correct any known misunderstanding
regarding its status as a separate entity from the Parent, the Company and its
Subsidiaries, (C) conduct and operate its business in its own name and (D) not
identify itself or any of its Affiliates as a division or part of the Parent,
the Company or its Subsidiaries. Further, the Asset Manager shall not assume any
liability for any obligations of the Parent, the Company and their Subsidiaries
(and shall clearly identify in any action taken on behalf of the Company or
their Subsidiaries that the Asset Manager is acting in the capacity as agent and
not in its individual capacity), and neither the Asset Manager nor the Company
or the any of their Subsidiaries shall hold the Asset Manager out to any third
parties as liable for any of the obligations of the Parent, the Company or any
of their Subsidiaries. For the avoidance of doubt, the immediately preceding
sentence is not intended to modify the liability of any Affiliate of the Asset
Manager that owns equity interests of the Parent, subject to the applicable
provisions of the Parent LP Agreement.

 

10



--------------------------------------------------------------------------------

(c) The Asset Manager may investigate, select, recommend, engage and supervise,
for and on behalf of, and at the sole cost and expense of, the Company or its
Subsidiaries, accountants, legal counsel, appraisers, insurers, brokers,
transfer agents, registrars, developers, investment banks, valuation firms,
financial advisors, due diligence firms and such other third party professionals
as the Asset Manager reasonably deems necessary or advisable in connection with
the performance of the Services and its other obligations hereunder, and the
Company or its Subsidiaries shall pay for the reasonable cost and expenses
thereof, including pursuant to Section 7 of this Agreement. Any such engagement
of third party professionals shall not relieve the Asset Manager from its
obligations hereunder.

(d) Anything in this Agreement to the contrary notwithstanding, but subject to
Section 2(g), the Asset Manager shall refrain from taking any action which, in
its sole judgment made in good faith, would (i) reasonably be expected to
adversely affect the status of the Company as a REIT, (ii) subject Parent, the
Company or any of its Subsidiaries to regulation under the Investment Company
Act of 1940, as amended, or (iii) violate any applicable Law or otherwise not be
permitted by the Company LLC Agreement or the Parent LP Agreement. If such
action shall be ordered by the General Partner, the Parent Board or Company
Board, the Asset Manager shall notify promptly the General Partner, the Parent
Board or Company Board, as applicable, of the Asset Manager’s judgment of the
potential impact of such action and shall refrain from taking such action. In
such event, the Asset Manager shall have no liability for acting in accordance
with the specific instructions of the General Partner, the Parent Board or
Company Board so given. Notwithstanding the foregoing, the Manager Indemnified
Parties shall not be liable to Parent, the Company or any of their respective
Subsidiaries, the General Partner, the Parent Board or the Company Board, or the
members, managers or partners of the General Partner, Parent, the Company or any
of their respective Subsidiaries, for any act or omission by any Manager
Indemnified Parties except as provided in Section 11 of this Agreement.

(e) In the performance of its obligations and responsibilities hereunder, the
Asset Manager shall not (i) use any corporate funds for any illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) use any corporate funds for any direct or indirect
unlawful payments to any foreign or domestic governmental officials or employees
or any employees of a foreign or domestic government-owned entity, (iii) violate
any provision of the Foreign Corrupt Practices Act of 1977 or any other
anticorruption Law applicable to the Company or any of its Subsidiaries,
(iv) make, offer, authorize or promise any payment, rebate, payoff, influence
payment, contribution, gift, bribe, rebate, kickback, or any other thing of
value to any government official or employee, political party or official, or
candidate, regardless of form, to obtain favorable treatment in obtaining or
retaining business or to pay for favorable treatment already secured,
(v) establish or maintain any fund of corporate monies or other properties for
the purpose of supplying funds for any of the purposes described in the
foregoing clause (iv) or (vi) make any bribe, unlawful rebate, payoff, influence
payment, facilitation payment, kickback or other similar payment of any nature.
The Asset Manager shall develop and implement an anti-corruption compliance
program that includes internal controls, policies and procedures designed to
ensure compliance with any applicable national, regional or local
anti-corruption Law. The Asset Manager shall report violations or suspected
violations of applicable anti-corruption Law or this Section 2(e) to the Company
Board as soon as practicable after the Asset Manager becomes aware of or
suspects a violation.

 

11



--------------------------------------------------------------------------------

(f) Without limiting any provision herein, all actions of the Parent and the
Company under this Agreement requiring the consent or approval of the Company
Board shall be subject to the direction of the members of the Company Board.
Asset Manager expressly acknowledges Section 4.12(b) of the Parent LP Agreement
and the Company LLC Agreement.

(g) Asset Manager shall, and shall use reasonable best efforts to take all
actions required to cause the Company to, comply with Sections 4.11 and 5.2 of
the Company LLC Agreement.

(h) Asset Manager expressly acknowledges the restrictions on Parent’s activities
pursuant to Sections 4.17 and 4.19 of the Parent LP Agreement, and understands
that the restrictions in Section 4.17 include the actions of an agent acting on
its behalf. Asset Manager acknowledges and agrees that for U.S. federal income
tax purposes it is providing Services to and on behalf of distinct principals
pursuant to this Agreement and agrees that it shall use reasonable best efforts
to take all actions (including avoiding taking actions) required to cause Parent
to comply with such provisions of the Parent LP Agreement, without prejudice to
actions required to be undertaken on behalf of the Company or its Subsidiaries.

3. ANNUAL BUDGET.

(a) The Company and its Subsidiaries shall be operated in accordance with an
annual budget, as it may be annually updated from time to time pursuant to this
Section 3 (the “Annual Budget”). The initial Annual Budget for the period
beginning on the Effective Date and ending on December 31, 2018, including the
related variances, is attached hereto as Schedule B-1 (the “Initial Annual
Budget”). For each Fiscal Year thereafter, the Asset Manager shall be
responsible for preparing and submitting to the Company Board for approval as a
Major Decision in accordance with the terms of the Company LLC Agreement a
proposed updated Annual Budget, including the related variances. The Annual
Budget shall be prepared by the Asset Manager in accordance with the protocols
(including the preparation of the back-up materials on the timetable set forth
therein) set forth on Schedule B-2 hereto (the “Budget Development Protocols”).
The Annual Budget for each Fiscal Year shall be prepared with the same detail
and line items as set forth in the Initial Annual Budget and such other detail
as the members of the Company Board appointed by the Preferred Partners in
accordance with Section 4.3(c) of the Parent LP Agreement (the “Preferred Board
Members”) may reasonably request. In connection with the review of a proposed
Annual Budget, the Preferred Board Members may reasonably request additional
information regarding the materials supporting the proposed Annual Budget or
such other information as is necessary or desirable to enable review of such
proposed Annual Budget, and the Asset Manager shall provide such requested
information. The Preferred Board Members shall consent to or reject the proposed
Annual Budget, or request additional information (as provided for above), within
ten (10) Business Days following (i) receipt of such proposed Annual Budget or
(ii) receipt of all additional information that is, in the determination of the
Preferred Board Members, necessary or desirable to enable review of such
proposed Annual Budget. The Asset Manager shall comply with the Budget
Development Protocols regarding the Preliminary Budget for each Fiscal Year. The
Annual Budget shall be prepared and submitted annually by the Asset

 

12



--------------------------------------------------------------------------------

Manager no later than December 10, 2018 for the next Fiscal Year and thereafter
by December 10 of each year with respect to the following Fiscal Year. The
Annual Budget for each Fiscal Year shall include use of the pre-funded reserve
amounts as shown on Schedule B-3 hereto for the four Fiscal Quarters comprising
such Fiscal Year. In connection with the submission of the Annual Budget, the
Asset Manager shall also prepare and submit to the Company Board an annual
business plan for Parent and its Subsidiaries, including a responsible five-year
operations forecast, including the operating metrics set forth on Schedule B-4
hereto (the “Annual Plan”). The Preferred Board Members, or their designated
representatives, shall be provided reasonable access to all information, data,
reports, models and analyses relied on in developing the Annual Plan (including,
for the avoidance of doubt, all financial and silvicultural assumptions,
constraints, supporting stand level data, merchantable timber volumes,
pre-merchantable acres by species and age class, and acres by land
classification).

(b) Pursuant to this Agreement, the Asset Manager is charged with implementing
each Annual Budget following the approval thereof, in accordance with the terms
of such approved Annual Budget and the terms of this Agreement. In doing so, the
Asset Manager shall at all times act in a manner consistent with the Annual
Budget; provided, however, that the Asset Manager may in its discretion expend
funds for Non-Controllable Expenses (as defined below) not otherwise reflected
in the Annual Budget. In implementing the Annual Budget, the Asset Manager may
in its discretion vary material line items in the applicable Annual Budget
within the variances set forth in set forth in Exhibit A appended hereto (such
variances being referred to herein as “Allowable Variances”). Asset Manager
shall not exceed any Allowable Variance without having first obtained the
approval of the Company Board.

(c) In the event the Asset Manager is unable to obtain the approval of the
Company Board of any Annual Budget prior to the intended period for such Annual
Budget, then a “Budget Impasse” shall be deemed to exist, until such time as
such Annual Budget is approved in accordance with this Agreement, the Parent LP
Agreement and Company LLC Agreement. During any Budget Impasse, the Asset
Manager shall perform the Services and otherwise fulfill its obligations under
this Agreement in accordance with the most recently approved Annual Budget,
except that (i) the Asset Manager may make or cause to be made any expenditure
not contemplated by such Annual Budget which is (1) an emergency expenditure to
protect the health, safety and welfare of people or property (in which event the
Asset Manager shall notify the Company Board immediately) or (2) an expenditure
to satisfy (A) any outstanding taxes and related fees, costs and expenses,
(B) any obligations for interest, principal (except at maturity), escrows, fees
and expenses due under the Senior Credit Documents and any other indebtedness
approved as a Major Decision or (C) premiums for insurance required under this
Agreement, the Parent LP Agreement or the Company LLC Agreement, and Senior
Credit Documents, any loan document relating to indebtedness approved as a Major
Decision or any other contract to which the Parent or any of its Subsidiaries is
a party that are entered into in accordance with the Parent LP Agreement (such
expenses, “Non-Controllable Expenses”) and (ii) the Asset Manager acting alone
shall otherwise have no authority to make any other expenditure without the
approval of the Company Board as a Major Decision.

 

13



--------------------------------------------------------------------------------

4. REPORTING.

(a) The Asset Manager shall prepare, or cause to be prepared, at the expense of
the Company and its Subsidiaries, all reports, financial or otherwise, with
respect to the Company and its Subsidiaries reasonably requested in order to
comply with their respective organizational documents or any other materials
required to be filed with any governmental body or agency, and shall prepare, or
cause to be prepared, all materials and data necessary to complete such reports
and other materials.

(b) Without limiting the generality of Section 4(a), the Asset Manager shall
prepare, or cause to be prepared, and shall deliver to the Company and the
Company Board, at the expense of Company, the following:

(i) within forty-five (45) days after the end of each Fiscal Year, a report as
of the end of such Fiscal Year prepared in conformity with accounting principles
generally accepted in the United States and consistently applied, setting forth
(A) a balance sheet of Company (that will include appropriate footnote
disclosure) as of the end of such Fiscal Year, and (B) an income statement of
Company for such Fiscal Year; provided, that the annual financial statements
referred to in this Section 4(b)(i) shall be audited by a nationally recognized
accounting firm in accordance with generally accepted auditing standards in the
United States and consistently applied, and such accounting firm’s report
thereon shall accompany the annual financial statements ; provided, further,
that while the Asset Manager shall endeavor to provide such audited financial
statements within the forty-five (45) day period stated above, it will not be
considered to have breached this Section 4(b)(i) if it fails to do so if the
Asset Manager (x) is using commercially reasonable efforts to produce audited
financial statements within such timeframe, (y) provides unaudited financial
statements within such forty-five (45) day period and (z) provides such audited
financial statements as soon as practicable following such date but in any event
no later than ninety (90) days after the end of such Fiscal Year;

(ii) not later than forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, final versions of each of the
following:

(A) An unaudited report setting forth as of the end of such fiscal quarter (x) a
balance sheet of Company as of the end of such Fiscal Quarter and (y) an income
statement of Company for such Fiscal Quarter

(B) A calculation of the reserves of the Company and the amount of “Base
Available Cash,” “Net Available Cash,” “Distributable Cash Flow” and “Remaining
Distributable Cash Flow” as of the end of the relevant Fiscal Quarter, in each
case, as defined in the Company LLC Agreement;

(C) A narrative describing the condition of the Property and other Business
Assets and operations of Company and its Subsidiaries during such Fiscal
Quarter;

(D) A report of any changes in the status of any major service contracts, any
material line item variances of more than ten percent (10%) from the Annual
Budget and any litigation or other legal issues involving the Parent, the
Company or its Subsidiaries during such Fiscal Quarter; and

 

14



--------------------------------------------------------------------------------

(E) A report providing a detailed description of each Permitted HBU Sale (as
defined in the Company LLC Agreement) consummated during such Fiscal Quarter.

(c) In addition to the reporting requirements set forth above, the Asset Manager
shall give notice to the Company Board of:

(i) Any items that will otherwise be reportable under Section 4(b)(ii)(D) above
promptly after the Asset Manager becomes aware of such item;

(ii) Any known or reported non-conformance with applicable state and local
regulations and Sustainable Forestry Initiative standards or principles as in
effect on the date hereof and as modified from time to time by Sustainable
Forestry Initiative Inc.; and

(iii) Any proposed transaction between the Company or any of its Subsidiaries,
on one hand, and any other Person, on the other hand, if such transaction would
create a potential conflict of interest on the part of the Asset Manager in
causing the Company or its Subsidiaries to enter into such transaction, or any
other occurrence of a potential conflict of interest on the part of the Asset
Manager or its Affiliates in connection with causing Company (or its
Subsidiaries) to enter into such transaction.

(d) The Asset Manager shall meet with the Partners on a quarterly basis to
discuss the quarterly reporting and such other topics relating to the business
of the Company and its Subsidiaries as the other Partners may reasonably
request.

5. CERTAIN TAX MATTERS. The Asset Manager shall, at Company’s expense, use
reasonable best efforts to (i) not later than twenty-five (25) days from the end
of each Fiscal Quarter (including the end of each Fiscal Year), provide to the
Company a report regarding the Company’s compliance with the REIT asset tests in
Section 856(c)(4) of the Code for such Fiscal Quarter reviewed by the Qualified
REIT Consultant, (ii) not later than forty-five (45) days from the end of each
Fiscal Quarter, provide to the Company the quarterly REIT testing reports
regarding the Company reviewed by the Qualified REIT Consultant, and (iii) not
later than forty-five (45) days after the end of each Fiscal Year, provide to
the Company the final REIT testing report regarding the Company reviewed by the
Qualified REIT Consultant. The Asset Manager shall provide to the Company Board
and Partners, as soon as is reasonably practicable following request thereof,
any other information reasonably required to determine compliance by the Company
with the requirements under Section 856 et seq. of the Code and the related
Treasury Regulations for the Company to (x) qualify for, and maintain, status as
a REIT and (y) avoid the imposition of any U.S. federal income tax or penalty on
the Company.

 

15



--------------------------------------------------------------------------------

6. ADDITIONAL ACTIVITIES. Nothing in this Agreement is intended to prevent the
Asset Manager or any of its Affiliates, officers, directors, employees or
personnel from engaging in other activities, investments or businesses,
including from rendering advice or services of any kind to any other Person so
long as Asset Manager complies at all times with Section 8 and promptly notifies
the Company Board of any such activities that conflict with its obligations
hereunder.

7. BANK ACCOUNTS. At the direction of the Company Board, the Asset Manager may
establish and maintain one or more bank accounts in the name of the Company or
any of its Subsidiaries (any such account, a “Company Account”), and may collect
and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account or Company Accounts for the payment
of Expenses, under such terms and conditions as the Company Board may approve.
The Asset Manager shall from time to time render appropriate accountings of such
collections and disbursements to the Company and, upon the request of the
Company Board, to the Company’s auditors. The Asset Manager shall disburse funds
to pay Expenses from the Company Account in the name of the entity with respect
to which such Expenses relate. For the avoidance of doubt, the Asset Manager’s
disbursement of funds from the Company Accounts for the payment of Expenses or
any other amounts shall be subject to the terms of the applicable Annual Budget
and any limitations on specific Expenses set forth in Section 10(a).

8. RECORDS; CONFIDENTIALITY.

(a) The Asset Manager shall maintain and preserve the books and records of the
Company and its Subsidiaries (including accounting and reporting systems), and
such records shall be accessible for inspection by the General Partner or
representatives of Parent, the Company or any of its Subsidiaries at any time
during normal business hours upon reasonable advance written notice.

(b) The Asset Manager shall keep confidential any and all information regarding
Parent, the Company or its Subsidiaries obtained in connection with the Services
rendered under this Agreement (“Confidential Information”) and shall not
disclose any such Confidential Information (or use the same except in
furtherance of its duties under this Agreement) to unaffiliated third parties
except (i) with the prior written consent of Company Board; (ii) to legal
counsel, accountants and other professional advisors; (iii) to appraisers,
financing sources and others in the ordinary course of business of Parent, the
Company and its Subsidiaries; (iv) to governmental officials having jurisdiction
over Parent, the Company or any of its Subsidiaries; (v) in connection with any
governmental or regulatory filings of Parent, the Company or any of its
Subsidiaries or disclosure or presentations to Parent’s equity holders or
prospective equity holders; (vi) as required by applicable Law; or (vii) to the
extent such information is otherwise publicly available. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from the provisions hereof any Confidential Information that (A) has
become publicly available through the actions of a Person other than the Asset
Manager, (B) is released in writing by CTT, Parent, the Company or any of its
Subsidiaries to the public, or (C) is obtained by the Asset Manager from a third
party without breach by such third party of an obligation of confidence with
respect to the Confidential Information disclosed.

 

16



--------------------------------------------------------------------------------

9. ASSET MANAGEMENT FEE.

(a) Subject to Section 9(b), commencing upon the Effective Date, the Asset
Manager shall receive from the Company an asset management fee (the “Asset
Management Fee”), calculated and payable quarterly in arrears, in an annual
amount equal to (x) the Applicable Rate (as defined below) for the applicable
period of time, multiplied by (y) the Purchase Price, multiplied by (z) the
Beginning Preferred Partner Ratio. In the event the Effective Date is a day
other than the first calendar day of a Fiscal Quarter, the Asset Management Fee
with respect to the Fiscal Quarter in which the Effective Date occurs shall be
an amount equal to the product of (x) the total Asset Management Fee otherwise
payable for such Fiscal Quarter, multiplied by (y) a fraction, the numerator of
which is the number of calendar days between the Effective Date and the end of
such Fiscal Quarter and the denominator of which is the total number of calendar
days in such Fiscal Quarter. The “Applicable Rate” shall mean 1.00%; provided,
however, that if the entire Initial Preferred Distribution Account has not been
reduced to zero ($0) in accordance with Section 3.3(d) of the Company LLC
Agreement, the Applicable Rate shall (i) be reduced to 0.75% for the four
(4) consecutive Fiscal Quarters beginning with the first full Fiscal Quarter
following the third (3rd) anniversary of the Effective Date, and (ii) be further
reduced to 0.50% for all Fiscal Quarters after the fourth (4th) anniversary;
provided, further, that to the extent that the Applicable Rate has been so
reduced, and subsequent to such reduction the entire Initial Preferred
Distribution Account is reduced to zero ($0) in accordance with Section 3.3(d)
of the Company LLC Agreement, then the Applicable Rate shall automatically
increase back to 1.00% commencing with the day upon which such return threshold
is achieved. The Asset Management Fee, to the extent due and owing in accordance
with this Agreement, the Parent LP Agreement and the Company LLC Agreement,
shall be paid quarterly within forty-five (45) days following the end of the
preceding Fiscal Quarter.

(b) The payment of the Asset Management Fee shall be subject to deferral as set
forth in the Parent LP Agreement and the Company LLC Agreement. In addition, the
Asset Management Fee shall be subject to reduction pursuant to the terms of
Schedule 5.7 of the Parent LP Agreement.

(c) Asset Manager acknowledges and agrees that the Company and its Subsidiaries
will agree upon an allocation between each of them of the Asset Management Fee
based on the relative Services provided to each of them.

10. EXPENSES.

(a) The Company or its Subsidiaries shall bear and pay (including pursuant to
the terms of Section 7), the following third-party fees, costs and expenses,
whether incurred prior to or following the Effective Date (collectively,
“Expenses”):

(i) all costs and expenses incurred in connection with the formation of the
Company and its Subsidiaries, and all expenses associated with the issuance of
the Subsidiary REIT Preferred Units, including any placement agent fees
associated with such issuance;

 

17



--------------------------------------------------------------------------------

(ii) all fees, costs and expenses incurred in evaluating, negotiating,
structuring, acquiring, holding, managing, leasing, financing, refinancing,
disposing of or otherwise dealing with the Property and other Business Assets,
including any reasonable legal and accounting expenses and other fees and
out-of-pocket costs related thereto, and the costs of rendering financial
assistance to or arranging for financing for any assets or businesses
constituting the Business Assets (including the Property);

(iii) fees, costs and expenses of auditors, appraisers, legal counsel and other
advisors of the Company and its Subsidiaries, insurance costs of the Company and
its Subsidiaries and litigation costs and indemnity expenses of the Company and
its Subsidiaries;

(iv) administrative expenses related to the operation of the Company and its
Subsidiaries, including fees, costs and expenses of accountants, lawyers and
other professionals incurred in connection with the Company’s and its
Subsidiaries’ annual audit, financial reporting, legal opinions and tax return
preparation (including, without limitation, any costs and expenses incurred in
connection with the satisfaction of the requirements of Section 5 hereof), as
well as expenses associated with valuations of the Property and other Business
Assets, including the fees, costs and expenses of any independent appraiser;

(v) interest expenses, brokerage commissions and other investment costs incurred
by or on behalf of the Company and its Subsidiaries;

(vi) the Asset Management Fee, subject to the restrictions and limitations
provided in the Parent LP Agreement and the Company LLC Agreement;

(vii) costs of travel and travel-related expenses with respect to the business
of the Company and its Subsidiaries; provided, that the cost of airfare shall
not exceed commercial fares and, for the avoidance of doubt, shall not include
costs associated with first-class, private or chartered air travel;

(viii) subject to Section 10(c), all taxes and license fees levied against the
Company and its Subsidiaries or their assets or operations;

(ix) the costs of annual REIT compliance testing for the Company, including fees
and expenses of the Qualified REIT Consultant;

(x) insurance costs incurred in connection with the operation of the business of
the Company and its Subsidiaries;

(xi) the compensation of the employee identified on, and subject to the
limitations set forth, on Schedule C; and

(xii) amounts to be contributed or advanced to any Subsidiary for the purpose of
such entity paying any cost of the type described in the foregoing clauses
(i) through (xi).

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, the Asset Manager and its
Affiliates shall bear the costs and expenses incurred by such Persons in
providing for their normal operating overhead, salaries (except as specifically
provided in Section 10(a)(xi), wages or benefits of their employees, rent,
utilities, expenses of office furniture, computers and other office equipment,
taxes (including taxes imposed on the income or gross receipts of the Asset
Manager on account of fees received pursuant to the terms of this Agreement),
other expenses incurred in maintaining their place of business, and other
similar administrative expenses (including all premiums and expense required in
connection with “errors and omissions” insurance policies covering the officers
and employees of the Asset Manager or its Affiliates), neither Parent nor the
Company nor any of its Subsidiaries shall pay such expenses, and Asset Manager
shall not be entitled to reimbursement from Parent, the Company or its
Subsidiaries for any such expenses

(c) For the avoidance of doubt, Asset Manager shall not be reimbursed for any
expenses under this Agreement.

11. EXCULPATION AND INDEMNIFICATION.

(a) The Asset Manager, its Affiliates and their respective Constituent Members,
employees, managers, consultants and agents (collectively, the “Manager
Indemnified Parties”) will not be liable to Parent, the Company or any of their
respective Subsidiaries, the Parent Board, the General Partner, the Company
Board or the members, managers or partners of Parent, the Company or any of
their respective Subsidiaries for any acts or omissions by any Manager
Indemnified Party, pursuant to or in accordance with this Agreement, except for
any acts or omissions by any Manager Indemnified Party constituting a Bad Act.

(b) To the fullest extent permitted by applicable Law, Company shall and does
hereby agree to indemnify and hold harmless and pay all judgments and claims
against any Manager Indemnified Party, each of which shall be a third party
beneficiary of this Agreement solely for purposes of this Section 11, from and
against any Loss incurred by them for any act or omission taken or suffered by
each Manager Indemnified Party (including any act or omission performed or
omitted by any of them in good faith reliance upon and in accordance with the
opinion or advice of experts, including of legal counsel as to matters of law,
of accountants as to matters of accounting, or of investment bankers or
appraisers as to matters of valuation; provided, that such Persons were selected
and monitored with reasonable care) in connection with in respect of or arising
from any acts or omissions of such Manager Indemnified Party made in the
performance of this Agreement, except that there shall be no indemnification for
(i) any act or omission of a Manager Indemnified Party that constitutes a Bad
Act or (ii) any indemnification obligation of the Manager Indemnified Parties
pursuant to Section 5.3(b)(iv) of the Parent LP Agreement or the Losses related
thereto.

(c) To the fullest extent permitted by applicable Law, Asset Manager shall and
does hereby agree to indemnify and hold harmless and pay all judgments and
claims against Parent, the Company and its Subsidiaries and each of their
respective Constituent Members, employees, managers, consultants and agents
(collectively, the “Parent Indemnified Parties” and together with the Manager
Indemnified Parties, the “Indemnified Parties”), from and against any Loss
incurred by them in respect of or arising from any acts or omissions by any
Manager Indemnified Party pursuant to or in accordance with this Agreement
constituting a Bad Act. Each of the Parent

 

19



--------------------------------------------------------------------------------

Indemnified Parties (excluding the Company) shall be a third party beneficiary
of this Agreement solely for purposes of this Section 11. For the avoidance of
doubt, for purposes of this Section 11(c), any Loss in respect of or arising
from an act by the Asset Manager in its capacity as a fiduciary under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
thereunder shall not constitute a Bad Act.

(d) The Indemnified Party will promptly notify the party against whom indemnity
is claimed (the “Indemnitor”) of any claim for which it seeks indemnification;
provided, however, that the failure to so notify the Indemnitor will not relieve
the Indemnitor from any liability which it may have hereunder, except to the
extent such failure actually prejudices the Indemnitor. The Indemnitor shall
have the right to assume the defense and settlement of such claim; provided,
that the Indemnitor notifies the Indemnified Party of its election to assume
such defense and settlement within thirty (30) days after the Indemnified Party
gives the Indemnitor notice of the claim. In such case, the Indemnified Party
will not settle or compromise such claim, and the Indemnitor will not be liable
for any such settlement made, without its prior written consent. If the
Indemnitor is entitled to, and does, assume such defense by delivering the
aforementioned notice to the Indemnified Party, the Indemnified Party will
(i) have the right to approve the Indemnitor’s counsel (which approval will not
be unreasonably withheld, delayed or conditioned), (ii) be obligated to
cooperate in furnishing evidence and testimony and in any other manner in which
the Indemnitor may reasonably request, and (iii) be entitled to participate in
(but not control) the defense of any such action, with its own counsel and at
its own expense. In addition, if the Indemnitor assumes such defense, the
Indemnitor may settle any such claim without the prior consent of the
Indemnified Party if such settlement involves the full release of the
Indemnified Party and does not impose any non-monetary remedies and conditions
on the Indemnified Party without the Indemnified Party’s prior written consent,
which shall not be unreasonably withheld, delayed or conditioned.

(e) Expenses reasonably incurred by an Indemnified Party in defense or
settlement of any claim that may be subject to a right of indemnification
pursuant to Section 11(b) or Section 11(c) shall be advanced by the Indemnitor
prior to the final disposition thereof upon receipt of an undertaking by or on
behalf of such Indemnified Party to repay such amount to the extent that it
shall be determined upon final decision, judgment or order (whether or not
subject to appeal) that such Indemnified Party is not entitled to be indemnified
hereunder.

(f) If a claim for indemnification or payment of reasonable expenses hereunder
is not paid in full within twenty (20) days after a written notice of claim
therefor has been received by the Indemnitor, the claimant may file suit to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expenses of prosecuting such claim.

(g) The indemnification provided by this Section 11 shall be in addition to any
other rights to which an Indemnified Party may be entitled under any agreement,
pursuant to any action of the Company, as a matter of Law or otherwise, and
shall continue as to an Indemnified Party who has ceased to serve in such
capacity.

 

20



--------------------------------------------------------------------------------

12. KEY MAN EVENT.

(a) If the employment of any Key Man terminates other than due to death,
Disability (as defined in the Key Man Employment Agreement) or Cause (as defined
in the Key Man Employment Agreement), a “Key Man Event” shall have occurred. For
a period of one (1) year after the occurrence of any Key Man Event, Company
Board and Asset Manager shall discuss, and Company shall reasonably consider,
potential replacements for the relevant Key Man. If, after such one (1) year
period, no suitable replacement for such Key Man, as determined by the Company
in its reasonable discretion (acting at the direction of a majority of the
Preferred Board Members), is agreed upon by the Asset Manager and Company
(acting at the direction of a majority of the Preferred Board Members), then the
Company (acting at the direction of a majority of the Preferred Board Members)
may, upon written notice to the Asset Manager, immediately terminate this
Agreement.

(b) If the employment of any Key Man terminates due to death, Disability (as
defined in the Key Man Employment Agreement) or Cause (as defined in the Key Man
Employment Agreement), then Asset Manager shall use commercially reasonable
efforts to identify a suitable replacement for such Key Man within a reasonable
period of time thereafter.

13. TERM; TERMINATION.

(a) The term of this Agreement shall commence on the date hereof and shall
continue until terminated pursuant to Section 12 or this Section 13.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically and immediately terminate, without the requirement for any further
action by any Party, upon the earliest to occur of (i) the initiation of the
dissolution and liquidation of the Parent pursuant to Article 10 of the Parent
LP Agreement or the Company pursuant to the Company LLC Agreement, (ii) the
removal of the General Partner as the general partner of the Parent pursuant to
Section 4.13 of the Parent LP Agreement or the voluntary resignation of the
General Partner (when such General Partner is an Affiliate of CTT Partner) in
such capacity, (iii) the initiation of any sale process or the initiation of any
other disposition of all or substantially all of the Property and the other Real
Estate Assets pursuant to Section 4.16 of the Parent LP Agreement; provided,
that the Alternative Voting System is then in effect and a Person other than the
General Partner was appointed to sell the Property and manage all aspects of the
sale process, or (iv) the date that is seven years after the date hereof.

(c) The Company, acting at the direction of the Preferred Board Members and
acting without consent or approval of any other members of the Company Board or
any other Person, may terminate this Agreement immediately upon delivery of
written notice of such termination to the Asset Manager (i) in the event that
any Change of Control occurs without the prior written consent of the Company
Board and (ii) for Cause.

(d) Subject to the terms of the “Budget Variance Cure Protocols” set forth on
Exhibit B hereto, the Company, acting at the direction of the Preferred Board
Members, may terminate this Agreement immediately upon delivery of written
notice to the Asset Manager in the event that a Fiscal Year’s actual results (as
determined following the applicable year-end) with respect to a particular Line
Item (as defined in Exhibit B) are outside the applicable Allowable Variance
Limits (as defined in Exhibit B).

 

21



--------------------------------------------------------------------------------

14. PAYMENTS DUE UPON AND FOLLOWING TERMINATION.

(a) Upon the termination of this Agreement pursuant to Section 13(b) or
Section 13(c), the Asset Manager shall not be entitled to any further
compensation hereunder following the Termination Date; provided, however, that
the Asset Manager shall be entitled to receive all accrued but unpaid Asset
Management Fees as of the Termination Date (including Deferred Asset Management
Fees) to the extent that the Company has funds available for such repayment,
unless such termination was consummated pursuant to clause (ii) of
Section 13(b).

(b) In the event the Termination Date falls on a day other than the last
calendar day of a Fiscal Quarter, the Asset Management Fee payable with respect
to the Fiscal Quarter in which the Termination Date occurs shall be an amount
equal to the product of (x) the total Asset Management Fee otherwise payable for
such Fiscal Quarter, multiplied by (y) a fraction, the numerator of which is the
number of calendar days between the start of such Fiscal Quarter and the
Termination Date and the denominator of which is the total number of calendar
days in such Fiscal Quarter.

15. SURVIVAL. Notwithstanding anything herein to the contrary, the terms of
Section 8, Section 10, Section 11, Section 14 and Section 16 shall survive the
termination of this Agreement.

16. MISCELLANEOUS.

(a) Nothing in this Agreement shall be construed to make the Company or any of
its Subsidiaries or any other Person, on the one hand, and the Asset Manager, on
the other hand, partners or joint venturers or impose any liability as such on
either of them.

(b) This Agreement, including all schedules and exhibits attached hereto,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof. This Agreement supersedes any prior agreement or understanding
among the Parties with respect to the subject matter hereof, but shall not
amend, modify, supersede or in any way affect any other agreement or
understanding among the Parties or their Affiliates that does not relate to the
subject matter hereof.

(c) This Agreement may be amended, supplemented or waived at any time and from
time to time only by an instrument in writing signed by each Party.

(d) This Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby shall be governed by,
and construed in accordance with, the internal laws of the State of Delaware,
without regard to the laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of the State of Delaware. Each Party
hereby irrevocably consents and agrees that any action, suit or proceeding with
respect to this Agreement shall be brought and determined only in the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, the courts of
the United States of America for the District of Delaware, and appellate courts
thereof, and each Party hereby consents to the

 

22



--------------------------------------------------------------------------------

jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each Party further agrees that notice as provided herein
shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in
Delaware as described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. EACH PARTY, FOR ITSELF AND ON BEHALF
OF ITS AFFILIATES, HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY ACTION,
LAWSUIT, OR PROCEEDING, WHETHER IN CONTRACT OR IN TORT, RELATING TO ANY DISPUTE
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DESCRIBED
IN THIS AGREEMENT OR TO ANY DISPUTE BETWEEN THE PARTIES (INCLUDING DISPUTES
WHICH ALSO INVOLVE OTHER PERSONS).

(e) This Agreement shall be binding upon and inure to the benefit of the Parties
and their permitted successors and assigns.

(f) The rights and obligations under this Agreement may not be assigned or
delegated (whether by operation of law, merger, consolidation or otherwise) by
any Party without the prior written consent of the other Parties, and any
attempted assignment without such prior written consent shall be null and void
and of no force or effect; provided, however, that the Asset Manager shall be
entitled, without the consent of the other Parties hereto, to assign its right,
title and interest in and to this Agreement to any lender or other creditor as
collateral security for indebtedness of the Asset Manager or its Affiliates to
such lender or other creditor. The Parties hereto hereby consent and agree that
such lender or other creditor has the right to assert and enforce any or all of
the rights of the Asset Manager collaterally assigned to such lender or creditor
in accordance with the terms and provisions of the related indebtedness. The
Parties hereto agree and acknowledge that none of such lender or other creditor
shall be deemed to have assumed any of the obligations or liabilities of the
Asset Manager under this Agreement by reason of such collateral assignment.

(g) Subject to Section 11, the provisions of this Agreement are for the sole and
exclusive benefit of the Parties and their permitted successors and assigns and
shall not be deemed to create any rights for the benefit of any other Person
except as specifically provided herein.

(h) If any provision of this Agreement or the application of such provision to
any Party or circumstance shall be held invalid or unenforceable, the remainder
of this Agreement or the application of that provision to another Party or
circumstance shall not be affected thereby.

 

23



--------------------------------------------------------------------------------

(i) No waiver by a Party of any default, breach or violation of this Agreement
shall be deemed to be a waiver of any other default, breach or violation of any
kind or nature, whether or not similar to the default, breach or violation that
has been waived, and no failure to enforce a particular provision in one
instance shall be deemed a waiver or modification of rights or preclude the
enforcement thereafter. No acceptance of payment or performance by a Party after
any such default, breach or violation shall be deemed to be a waiver of any
default, breach or violation of this Agreement, whether or not such Party knows
of such default, breach or violation at the time it accepts such payment or
performance. Subject to any applicable statutes of limitation, no failure or
delay on the part of a Party to exercise any right it may have under this
Agreement shall prevent its exercise by such Party, and no such failure or delay
shall operate as a waiver of any default, breach or violation of this Agreement.

(j) The captions and headings used in this Agreement are for convenience only
and do not in any way affect, limit, amplify or modify the terms and provisions
hereof.

(k) This Agreement may be executed in several counterparts. If so executed, each
of such counterparts shall be deemed an original for all purposes and all
counterparts shall, collectively, constitute one agreement. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart and photocopies may be used.

(l) Notwithstanding anything herein to the contrary, this may not be amended or
modified in a manner that is material and adverse to the interests of the Senior
Lender (or the other secured parties under the Senior Credit Documents) without
the prior written approval of the Senior Lender.

Remainder of page left intentionally blank; signature pages follow.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized effective as of the day and year
first above written.

 

CREEK PINE REIT, LLC By: TEXMARK TIMBER TREASURY, L.P., its sole member   By:  

/s/ John F. Rasor

  Name:   John F. Rasor   Title:   President

[Signature Page to Asset Management Agreement]



--------------------------------------------------------------------------------

CROWN PINE REALTY 1, INC.,

a Delaware corporation

By:  

/s/ John F. Rasor

Name:   John F. Rasor Title:   President

[Signature Page to Asset Management Agreement]



--------------------------------------------------------------------------------

CATCHMARK TRS CREEK MANAGEMENT, LLC By: CatchMark Timber TRS, Inc., its sole
member By:  

/s/ Brian M. Davis

Name:  

Brian M. Davis

Title:   Senior Vice President and Chief Financial Officer

[Signature Page to Asset Management Agreement]



--------------------------------------------------------------------------------

Schedule A

Key Man

1. Key Man: Jerry Barag

2. Key Man Employment Agreement: Employment Agreement by and between CatchMark
Timber Trust, Inc. and Jerry Barag



--------------------------------------------------------------------------------

Schedule B-1

Initial Annual Budget

(See attached.)



--------------------------------------------------------------------------------

Project Caddo

Schedule B-1: Initial Annual Budget

 

($‘s, except per acre data)

NOTE: BASIS OF PRESENTATION IS ON A CASH BASIS

[***]

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Schedule B-1



--------------------------------------------------------------------------------

Schedule B-2

Budget Development Protocol

• The Asset Manager will produce an annual harvest schedule (“Annual Harvest
Schedule”), taking into consideration (i) the Company’s obligations under the
Wood Supply Agreements, (ii) Unlevered Cash Flow requirements, (iii) the
long-term value of the Property and (iv) Sustainable Forestry Initiative (SFI)
obligations.

• The Preferred Partners, by a majority vote of the Board Members designated by
the Preferred Partners, may designate a Person to provide reasonable review and
input regarding the following items during the preparation of the Annual Harvest
Schedule: Linear Program (LP) constraints, financial assumptions, silvicultural
assumptions, and harvest volume in excess of or outside of Wood Supply Agreement
obligations. The initial such designee shall be TTG Forestry Services, LLC.

• Each Annual Harvest Schedule will include a thirty (30) year harvest schedule
(“Thirty-Year Harvest Schedule”) and a rolling three (3) year harvest plan
(“Three-Year Harvest Plan”). A written summary of each Annual Harvest Schedule
will be made available to the Company Board, including all assumptions,
constraints utilized, and supporting stand level information as may be necessary
for a reasonable evaluation of the Thirty-Year Harvest Schedule and the
Three-Year Harvest Plan. In addition, annual property profiles including
merchantable timber volumes, pre-merchantable acres by species and age class,
and acres by land class shall be provided.

• To the extent necessary to facilitate the Company Board’s review of the
proposed Annual Budget, the Asset Manager will also (i) provide the Company
Board information regarding tract and stand-level activity for the Property and
applicable other Real Estate Assets (including, for example, site preparation
and treatment, planting method, stock type, planting density, thinning plan,
volume removals by product class, and detailed inventory information) and
(ii) furnish the Company Board a copy of the then current Geographic Information
Systems (GIS) data for the Property and applicable other Real Estate Assets.

• The Asset Manager will seek, based on the Three-Year Harvest Plan, to develop
a preliminary version of the Annual Budget (“Preliminary Budget”) and present
such Preliminary Budget to the Company Board no later than September 10th of
each calendar year for review and consideration.

• The Company Board will provide any comments and feedback regarding the
Preliminary Budget no later than September 25th of each calendar year.

• Based on the Preliminary Budget timber volumes (as the same reflects the
comments and feedback of the Board) the Asset Manager will provide the “Annual
Plan” and “Forecast Plan” volumes to the respective counterparties to the Wood
Supply Agreements, as required, on or before September 30th of each calendar
year.



--------------------------------------------------------------------------------

• The proposed Annual Budget submitted to the Company Board for final approval
pursuant to Section 3 of this Agreement will reflect any changes required by the
counterparties to the Wood Supply Agreements after review of the Annual Plan
volumes.

• The Annual Budget will include the terms pertaining to any Permitted HBU Sale
to be conducted during the applicable Fiscal Year, including (i) a general
description of the Property and other Real Estate Assets to be sold, (ii) the
minimum price and (iii) any permissible non-standard commercial terms.



--------------------------------------------------------------------------------

Schedule B-3

Pre-Funded Reserves

(See attached.)



--------------------------------------------------------------------------------

Project Caddo

Schedule B-3: Pre-Funded Reserves

 

($‘s, except per acre data)

NOTE: BASIS OF PRESENTATION IS ON A CASH BASIS

[***]

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Schedule B-3



--------------------------------------------------------------------------------

Schedule B-4

Operating Metrics

1. Recordable incident rate

2. Conformity with certification requirements provided by Sustainable Forestry
Initiative Inc.

3. Development of managerial talent

4. Litigation risk

5. Compliance with applicable environmental statutes and regulations

6. Technology and information systems infrastructure



--------------------------------------------------------------------------------

Schedule C

Employees

 

1. John Rasor, in the amount of up to $[***] annually, but only to the extent he
is performing the Services. The Parties acknowledge and agree that this amount
shall be considered by the Company as an expense within the “Forestry
Management” line item of the applicable Annual Budget.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit A

Allowable Variances

 

Item

   Minimum    Maximum

Plantation Clearcut Acres

   [***]    [***]


Total GP/IP WSA Volume

   [***]    [***]

Weighted Age of Plantation Clearcuts

   [***]    [***]

Hardwood Release

   [***]    [***]

Mid Rotation Fertilization

   [***]    [***]

Road Maintenance

   [***]    [***]

Site Prep + Plant + Seedlings + Herbaceous Weed Control

   [***]    [***]

Fertilization at Establishment

   [***]
   [***]

Capital Infrastructure Expenses, including bridges, culverts and road
construction

   [***]    [***]




--------------------------------------------------------------------------------

Exhibit B

Budget Variance Cure Protocols

 

1. If the actual results for a Fiscal Year (as determined following the
applicable year-end) reflect a variance (measured against the applicable Annual
Budget) (a “Budget Variance”) above or below the “Minimum” or “Maximum” values
set forth on Exhibit C hereto (the “Allowable Variance Limits”) with respect to
any of the line items set forth on Exhibit C (each, a “Line Item”), then the
Asset Manager will, simultaneously with the delivery of the results of such
Fiscal Year, provide the Company Board with a written notice (a “Budget Variance
Notice”) setting forth in reasonable detail:

 

  (i) a description of such Line Item and the amount of the Budget Variance;

 

  (ii) the underlying causes of the Budget Variance, including (A) a Force
Majeure Event (as defined below), (B) market issues, (C) regulatory or
environmental compliance, (D) SFI compliance, or (E) such other causes as the
Asset Manager identifies (each, a “Notice Event”); and

 

  (iii) if the Budget Variance is due to a Force Majeure Event, recommendations
for reducing or eliminating the amount of the anticipated Budget Variance and
the appropriate cure period (not to exceed the applicable cure period set forth
opposite such Line Item on Exhibit C hereto) (each, a “Proposed Variance Cure”),
including (A) a description of the actions required to implement each Proposed
Variance Cure, (B) the financial implications of each Proposed Variance Cure,
(C) an estimated timeline to implement each Proposed Variance Cure, and (D) the
Asset Manager’s preferred Proposed Variance Cure.

As used above, “Force Majeure Event” means any (i) any Change Event (as defined
in the applicable Wood Supply Agreement) under a Wood Supply Agreement or
(ii) the occurrence of a Force Majeure (as defined in the applicable Wood Supply
Agreement) under a Wood Supply Agreement.

 

2. If the Notice Event identified in the Budget Variance Notice is a Force
Majeure Event (in which case such Budget Variance Notice is referred to herein
as a “Force Majeure Budget Variance Notice”), then, subject to the remaining
provisions of this Exhibit B, the Company Board may not immediately terminate
this Agreement pursuant to Section 13(d) with respect to the Line Item
identified in such Force Majeure Budget Variance Notice. If, however, the Notice
Event identified in the Budget Variance Notice is not a Force Majeure Event,
then the Company Board shall have the right to immediately terminate this
Agreement pursuant to Section 13(d).

 

3. Upon delivery of a Force Majeure Budget Variance Notice, the Company Board
and the Asset Manager will work together in good faith for a period of 45 days
to approve a Proposed Variance Cure, either as originally presented in the Force
Majeure Budget Variance Notice or subject to such modifications as the Company
Board and the Asset Manager mutually agree upon.

 

B-1



--------------------------------------------------------------------------------

4. If a Proposed Variance Cure is agreed within the 45-day period set forth in
paragraph 3 above (an “Agreed Variance Cure”), then the Asset Manager shall
implement such Agreed Variance Cure within the applicable cure period. If the
Asset Manager fails to implement the Agreed Variance Cure within the applicable
cure period, then the Company Board shall have the right to immediately
terminate this Agreement in accordance with Section 13(d).

 

5. If a Proposed Variance Cure is not agreed within the 45-day period set forth
in paragraph 3 above, then the Asset Manager will in good faith implement the
Proposed Variance Cure that the Company Board determines is in the best
interests of the Company, taking into account long-term asset value (the
“Company-Determined Variance Cure”). The Company Board shall have the right to
immediately terminate this Agreement if the Asset Manager fails to implement a
Company-Determined Variance Cure within the applicable cure period.

 

6. Notwithstanding anything to the contrary contained herein, (i) all actions of
the Company Board hereunder shall be taken as a Major Decision, and (ii) with
respect to any of the Line Items under the heading “Seasonal Events” on Exhibit
C hereto, if the Asset Manager fails to implement the Annual Budget within the
parameters set forth in the applicable Annual Variance Limits for a period of
two (2) consecutive Fiscal Years (a “Two Year Seasonal Line Item Implementation
Failure”), then the Company Board shall have the right to immediately terminate
this Agreement pursuant to Section 13(d) (notwithstanding any Budget Variance
Notices); provided, however, that if in each of such two (2) consecutive Fiscal
Years, (x) a named hurricane or tropical storm (in each case, affecting at least
10% of the total acres of the Parent and its Subsidiaries by acreage) or
(y) disease, insect infestation, wind, ice or fire (in each case, affecting at
least 5,000 acres of harvest units in the current 3-year harvest plan of the
Company) has occurred, and the Asset Manager has delivered Budget Variance
Notices that identify such events as the Notice Events, then the Company Board
shall not have the right to terminate this Agreement with respect to such Two
Year Seasonal Line Item Implementation Failure.

 

7. Notwithstanding anything to the contrary contained herein, if, during a
Fiscal Year, the Asset Manager in good faith determines that it is reasonably
likely that a Budget Variance will exist with respect to a Line Item, then the
Asset Manager may provide the Company Board with a written notice setting forth,
in reasonable detail (1) a description of such Line Item, (2) an estimate of the
amount of the anticipated Budget Variance, and (3) a description of the
underlying Notice Event (an “Expected Variance”), and the Company Board may, as
a Major Decision, approve or disapprove such Expected Variance. If the Company
Board approves an Expected Variance, then, notwithstanding anything to the
contrary contained herein, the Company Board’s right to terminate this Agreement
pursuant to Section 13(d) shall be waived to the extent of such Expected
Variance with respect to such Fiscal Year.

All capitalized terms used and not otherwise defined herein shall have the
meanings given to them in the Agreement.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

Variance Termination Triggers

 

Non-Seasonal Events

   Minimum   Maximum  

Cure Period for Force Majeure Event

Hardwood Release + mid rotation fertilization

   [***]   [***]  

365 days from end of Fiscal Year

Road Maintenance

   [***]   [***]  

180 days from end of Fiscal Year

Capital Infrastructure (incl. bridges, culverts, road construction)

   [***]   [***]  

180 days from end of Fiscal Year

Seasonal events             

Total GP/IP WSA

   [***]   [***]  

No cure if outside variance for 2 successive years

Plantation Clearcut Acres

   [***]   [***]  

No cure if outside variance for 2 successive years

Weighted Age of plantation Clearcuts

   [***]   [***]  

No cure if outside variance for 2 successive years

Site Prep + Plant + Seedlings + Herbaceous Weed Control

   [***]   [***]  

No cure if outside variance for 2 successive years

Fertilization at Establishment

   [***]   [***]  

No cure if outside variance for 2 successive years

 

(1) Notwithstanding anything herein to the contrary, variances attributable to
Non-Controllable Expenses (as defined in the Parent LP Agreement) shall not be
counted towards determining whether there is a variance above or below the
Annual Budget.

(2) Measured on an annual basis based upon the applicable annual financial and
operational information presented by the Asset Manager to the Company Board
within forty-five (45) days of the end of each Fiscal Year.

(3) Cure period for the Line Items under the heading “Seasonal Events” to be
agreed-upon by the Company Board and the Asset Manager in accordance with clause
(c) of Exhibit B; provided, that if the cure period cannot be timely agreed
upon, then the cure period shall be as set forth above.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.